DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5, 7-12, 14-19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chi et al. (U.S 2015/0069620 A1).
 As to claim 2, Chi et al. disclose in Fig. 8 an integrated circuit structure, comprising: a dielectric material (“dielectric layer” 106) (Fig. 8, para. [0012], [0014]); 
a trench (see a trench corresponding to a barrier layer 108 in the dielectric layer 106, Fig. 8) in the dielectric material (“dielectric layer” 106),  the trench (a trench corresponding to a barrier layer 108, Fig. 8) having a bottom and sidewalls (Fig. 8, para. [0015], [0017]); a core material (“conductive features”/“conductive lines” 110) within the trench (a trench corresponding to a barrier layer 108, Fig. 8), the core material (“conductive features” 110) comprising copper (“conductive lines 110 may be formed of copper”, para. [0017]), and the core material (“conductive features”/“conductive lines” 110) having a bottom surface, sidewall surfaces and a top surface (Fig. 8, para. [0015]-[0017]); a jacket (comprising”liner” 109 and “capping layer” 112) on the bottom surface, along the sidewall surfaces and on the top surface of the core material (“conductive features”/“conductive lines” 110) (Fig. 8, para. [0020], [0030], [0031]), the jacket (comprising”liner” 109 and “capping layer” 112) comprising cobalt (both liner 109 and layer 112 may comprise “cobalt”/Co, para. [0020], [0031]); and a barrier layer (108) between the bottom of the trench (a trench corresponding to a barrier layer 108, Fig. 8) and the jacket (comprising”liner” 109 and “capping layer” 112) (see Fig. 8, para. [0015]-[0017]), the barrier layer (108) comprising tantalum and nitrogen (“tantalum nitride”, para. [0016]).
As to claim 3, as applied to claim 2 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein the barrier layer (108) is further between the jacket (comprising”liner” 109 and “capping layer” 112) and the sidewalls of the trench (a trench corresponding to a barrier layer 108, Fig. 8) (see Fig. 8).
As to claim 4, as applied to claim 2 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein the core material (“conductive features”/“conductive lines” 110) further comprises a second metal (“a seed layer (not shown)”, para. [0017]), the second metal (“a seed layer (not shown)” may comprises “titanium copper alloy”, para. [0017]) different than copper (Fig. 8, para. [0017]).
As to claim 5, as applied to claims 2 and 4 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein the core material (“conductive features”/“conductive lines” 110) comprises an alloy of copper (“conductive features”/“conductive lines” 110 further comprises “a seed layer (not shown)” which may be made of “titanium copper alloy” that contains an alloy of copper as claimed, para. [0017]) and the second metal (“a seed layer (not shown)” may comprises “titanium copper alloy”, para. [0017]) (Fig. 8, para. [0017]). 
As to claim 7, as applied to claim 2 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein a portion of the jacket (comprising”liner” 109 and “capping layer” 112) on the bottom surface of the core material (“conductive features”/“conductive lines” 110) has a first thickness, and a portion of the jacket (comprising”liner” 109 and “capping layer” 112) on the top surface of the core material (“conductive features”/“conductive lines” 110) has a second thickness, the first thickness greater than the second thickness (see Fig. 8).   
As to claim 8, as applied to claim 2 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein the core material (“conductive features”/“conductive lines” 110) is in a volume surrounded by the jacket (comprising”liner” 109 and “capping layer” 112), the core material (“conductive features”/“conductive lines” 110) completely filling the volume surrounded by the jacket (comprising”liner” 109 and “capping layer” 112) (see Fig. 8).
As to claim 9, Chi et al. disclose in Fig. 8 an integrated circuit structure, comprising: a dielectric material (“dielectric layer” 106) (Fig. 8, para. [0012], [0014]); a trench (see a trench corresponding to a barrier layer 108 in the dielectric layer 106, Fig. 8) in the dielectric material (“dielectric layer” 106), the trench (a trench corresponding to a barrier layer 108, Fig. 8) having a bottom and sidewalls (Fig. 8, para. [0015], [0017]); a first material (“conductive features”/“conductive lines” 110) within the trench (a trench corresponding to a barrier layer 108, Fig. 8), the first material (“conductive features” 110) comprising copper (“conductive lines 110 may be formed of copper”, para. [0017]), and the first material (“conductive features”/“conductive lines” 110) having a bottom surface, sidewall surfaces and a top surface (Fig. 8, para. [0015]-[0017]); a second material (comprising”liner” 109 and “capping layer” 112) on the bottom surface, along the sidewall surfaces and on the top surface of the first material (“conductive features”/“conductive lines” 110) (Fig. 8, para. [0020], [0030], [0031]), the second material (comprising”liner” 109 and “capping layer” 112) comprising cobalt (both liner 109 and layer 112 may comprise “cobalt”/Co, para. [0020], [0031]); and a third material (“barrier layer” 108) between the bottom of the trench (a trench corresponding to a barrier layer 108, Fig. 8) and the second material (comprising”liner” 109 and “capping layer” 112) (see Fig. 8, para. [0015]-[0017]), the third material (“barrier layer” 108) comprising tantalum and nitrogen (“tantalum nitride”, para. [0016]).
As to claim 10, as applied to claim 9 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein the third material (“barrier layer” 108) is further between the second material (comprising”liner” 109 and “capping layer” 112) and the sidewalls of the trench (a trench corresponding to a barrier layer 108, Fig. 8) (see Fig. 8). 
As to claim 11, as applied to claim 9 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein the first material (“conductive features”/“conductive lines” 110) further comprises a second metal (“a seed layer (not shown)”, para. [0017]), the second metal (“a seed layer (not shown)” may comprises “titanium copper alloy”, para. [0017]) different than copper (Fig. 8, para. [0017]).
As to claim 12, as applied to claims 9 and 11 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein the first material (“conductive features”/“conductive lines” 110) comprises an alloy of copper (“conductive features”/“conductive lines” 110 further comprises “a seed layer (not shown)” which may be made of “titanium copper alloy” that contains an alloy of copper as claimed, para. [0017]) and the second metal (“a seed layer (not shown)” may comprises “titanium copper alloy”, para. [0017]) (Fig. 8, para. [0017]). 
As to claim 14, as applied to claim 9 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein a portion of the second material (comprising”liner” 109 and “capping layer” 112) on the bottom surface of first material (“conductive features”/“conductive lines” 110) has a first thickness, and a portion of the second material (comprising”liner” 109 and “capping layer” 112) on the top surface of the first material (“conductive features”/“conductive lines” 110) has a second thickness, the first thickness greater than the second thickness (see Fig. 8). 
As to claim 15, as applied to claim 9 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein the first material (“conductive features”/“conductive lines” 110) is in a volume surrounded by the second material (comprising”liner” 109 and “capping layer” 112), the first material (“conductive features”/“conductive lines” 110) completely filling the volume surrounded by the second material (comprising”liner” 109 and “capping layer” 112) (see Fig. 8).
As to claim 16, Chi et al. disclose in Fig. 8 an integrated circuit structure and a corresponding method of fabricating an integrated circuit structure, the method comprising: forming a trench (see a trench corresponding to a barrier layer 108 in the dielectric layer 106, Fig. 8) in the dielectric material (“dielectric layer” 106), the trench (a trench corresponding to a barrier layer 108, Fig. 8) having a bottom and sidewalls (Fig. 8, para. [0015], [0017]); forming a barrier layer (108) over the bottom of the trench (a trench corresponding to a barrier layer 108, Fig. 8), the barrier layer (108) comprising tantalum and nitrogen (“tantalum nitride”, para. [0016]); forming a first portion (”liner” 109) of a jacket (comprising ”liner” 109 and “capping layer” 112) over the barrier layer (108) and along the sidewalls of the trench (a trench corresponding to a barrier layer 108, Fig. 8) (Fig. 8, para. [0030], [0031]), the first portion (”liner” 109) of the jacket (comprising”liner” 109 and “capping layer” 112) comprising cobalt (liner 109 may comprise cobalt/Co, para. [0031]); forming a core material (“conductive features”/“conductive lines” 110) within the first portion (”liner” 109) of the jacket (comprising”liner” 109 and “capping layer” 112) (Fig. 8, para. [0020], [0030], [0031]), the core material (“conductive features” 110) comprising copper (“conductive lines 110 may be formed of copper”, para. [0017]), and the core material (“conductive features” 110) having a top surface (Fig. 8); and forming a second portion (“capping layer” 112) of a jacket (comprising”liner” 109 and “capping layer” 112) on the top surface of the core material (“conductive features” 110) (Fig. 8, para. [0020], [0030], [0031), the second portion (“capping layer” 112) of the jacket (comprising”liner” 109 and “capping layer” 112) comprising cobalt (layer 112 may comprise cobalt/Co, para. [0020]).
As to claim 17, as applied to claim 16 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein the forming the barrier layer (108) further comprises forming the barrier layer (108) along the sidewalls of the trench (a trench corresponding to a barrier layer 108, Fig. 8) (see Fig. 8). 
As to claim 18, as applied to claim 16 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein the core material (“conductive features”/“conductive lines” 110) further comprises a second metal (“a seed layer (not shown)”, para. [0017]), the second metal (“a seed layer (not shown)” may comprises “titanium copper alloy”, para. [0017]) different than copper (Fig. 8, para. [0017]).
As to claim 19, as applied to claims 16 and 18 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein the core material (“conductive features”/“conductive lines” 110) comprises an alloy of copper (“conductive features”/“conductive lines” 110 further comprises “a seed layer (not shown)” which may be made of “titanium copper alloy” that contains an alloy of copper as claimed, para. [0017]) and the second metal (“a seed layer (not shown)” may comprises “titanium copper alloy”, para. [0017]) (Fig. 8, para. [0017]). 
As to claim 21, as applied to claim 16 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein a portion of the jacket (comprising”liner” 109 and “capping layer” 112) on the bottom surface of the core material (“conductive features”/“conductive lines” 110) has a first thickness, and a portion of the jacket (comprising”liner” 109 and “capping layer” 112) on the top surface of the core material (“conductive features”/“conductive lines” 110) has a second thickness, the first thickness greater than the second thickness (see Fig. 8).   
As to claim 22, as applied to claim 16 above, Chi et al. disclose in Fig. 8 all claimed limitations including the limitation wherein the core material (“conductive features”/“conductive lines” 110) is in a volume surrounded by the jacket (comprising”liner” 109 and “capping layer” 112), the core material (“conductive features”/“conductive lines” 110) completely filling the volume surrounded by the jacket (comprising”liner” 109 and “capping layer” 112) (see Fig. 8).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (U.S 2015/0069620 A1) in view of Meyer et al. (U.S 2005/0161817 A1).
As to claims 6 and 20, as applied to claims 2 and 16 above, Chi et al. disclose in Fig. 8 all claimed limitations except for the limitation wherein the core material has a height and a width, the height greater than the width.
Meyer et al. disclose in Fig. 1f an integrated circuit structure comprising: the core material (“metal line” 107A) has a height (i.e., in vertical direction) and a width (i.e., in horizontal direction), the height (i.e., in vertical direction) greater than the width (i.e., in horizontal direction) (Fig. 1f, para. [0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Chi et al. by having the core material that has a height and a width, the height greater than the width as taught by Meyer et al. in order to improve performance and the speed of the device (para. [0004] in Meyer et al.).
As to claim 13, as applied to claim 9 above, Chi et al. disclose in Fig. 8 all claimed limitations except for the limitation wherein the first material has a height and a width, the height greater than the width.
Meyer et al. disclose in Fig. 1f an integrated circuit structure comprising: the first material (“metal line” 107A) has a height (i.e., in vertical direction) and a width (i.e., in horizontal direction), the height (i.e., in vertical direction) greater than the width (i.e., in horizontal direction) (Fig. 1f, para. [0041]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Chi et al. by having the first material that has a height and a width, the height greater than the width as taught by Meyer et al. in order to improve performance and the speed of the device (para. [0004] in Meyer et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Huebler et al. (U.S 2006/0267201 A1) and Park et al. (U.S 2006/0128144 A1).

				       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        May 21, 2022